
	
		I
		112th CONGRESS
		2d Session
		H. R. 5950
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2012
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012 to
		  establish prohibitions to prevent the use of unmanned aircraft systems as
		  weapons while operating in the national airspace system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Armed Drones Act of 2012 or the
			 NADA Act of 2012.
		2.Unmanned aircraft
			 systems
			(a)In
			 generalSubtitle B of title
			 III of the FAA Modernization and Reform Act of 2012 (126 Stat. 72 et seq.) is
			 amended by adding at the end the following:
				
					337.Prohibitions to
				prevent use of unmanned aircraft systems as weapons while operating in national
				airspace system
						(a)ProhibitionsThe Secretary of Transportation may not
				authorize a person—
							(1)to operate an
				unmanned aircraft system in the national airspace system for the purpose, in
				whole or in part, of using the unmanned aircraft system as a weapon or to
				deliver a weapon against a person or property; or
							(2)to manufacture,
				sell, or distribute an unmanned aircraft system, or a component thereof, for
				use in the national airspace system as a weapon or to deliver a weapon against
				a person or property.
							(b)DefinitionsIn
				this section, the following definitions apply:
							(1)PersonThe
				term person has the meaning given that term in section 40102(a) of
				title 49, United States Code.
							(2)WeaponThe term weapon includes
				lethal and nonlethal
				weapons.
							.
			(b)Clerical
			 amendmentThe table of contents contained in section 1(b) of such
			 Act is amended by inserting after the item relating to section 336 the
			 following:
				
					
						Sec. 337. Prohibitions to prevent use of
				unmanned aircraft systems as weapons while operating in national airspace
				system.
					
					.
			
